Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/7/ 2022 has been entered.
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
On page 9-10, Applicant asserts “None of the cited references, alone or combined, teach predicting the presence or absence of estrogen receptors in a stained tissue sample with a trained machine using nuclear shape and/or nuclear orientation. Importantly, none of the references even relate to predicting estrogen receptor presence or absence in a stained tissue sample. Only two references, Chukka and Ray, mention evaluating estrogen receptor presence, but the methods employed by these references require detecting estrogen receptors, not predicting estrogen receptor presence. For instance, Chukka is related to the analysis of a tissue sample by merging features of two images, where one of the images is an H&E tissue slide and the other is a biomarker image (e.g., IHC slide). See e.g., Chukka at par. [0005], [0016]. That is, Chukka requires identification of a biomarker such as an estrogen receptor using IHC, instead of machine analysis of nuclear shape and/or orientation. See e.g., Chukka at par. [0053] where the biomarker 
Response: Examiner respectfully disagrees with Applicant’s argument. Chukka on para [0016] disclose IHC tissue slides are used for cancer predictive purposes, and the tissue analysis also use classification algorithms like Support Vector Machine that use classifiers’ prediction to classify the feature vector that indicates the probability that the pixel belongs to a region. See para [0146]. Chukka et al. further on para [0015] disclose “the biomarker image comprises signals corresponding to a presence of at least one of an estrogen receptor marker, a progesterone receptor marker, a Ki-67 marker, or a HER2 marker” see also para [0087-0088]; “The derivation of metrics from nuclear features are well known in the art and any nuclear features known may be used in the context of the present disclosure… A “morphology feature” as used herein is, for example, a feature being indicative of the shape or dimensions of a nucleus”. Therefore, applicant’s arguments are not persuasive.
Applicant’s arguments focused mainly on claim 1 as amended, and the rest of the
arguments with respect to remaining claims stand and fall with claim 1. Nevertheless,
applicants’ arguments have been considered but are moot because the revised ground of rejection is necessitated by applicants’ amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 31, 34-37, 42, 44-46, 48-50, 53 are rejected under 35 U.S.C. 103 as being unpatentable  over  Chefd'hotel et al. (US 20200286233 A1) in view of Chukka et al. (US 20190392578 A1).
The following analysis will be based of the annotated Figs. 2B and 4C of Chefd'hotel et al

    PNG
    media_image1.png
    691
    697
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    654
    674
    media_image2.png
    Greyscale


Regarding claim 31, Chefd'hotel et al. teaches a method comprising: a) training an untrained machine learnable device to predict status of a diagnostic, prognostic, or theragnostic feature in a stained tissue sample (see Abstract, Fig 2A and annotated Fig. 2B, para [0007]; “A tissue slide is typically stained by the IHC diagnostic assay with the cluster of differentiation (CD) protein markers identifying the immune cells and the nucleus marker Hematoxylin (HTX) marking the nuclei” discloses a method  for training a neural network), the see Fig. 2A (S201), para [0039]; “Image acquisition 102 may provide an image or image data from a scanned slide, for example, an IHC slide, as well as information about a target tissue type or object, as well as an identification of a staining and/or imaging platform ”), each digital image of the characterized set of digital images of stained tissue samples having a known status for the diagnostic, prognostic, or theragnostic feature and an associated 2-dimensional grid of spatial locations (see FIG. 5 shows 2D images and para [0041]; The CNN may be trained with the training data that includes patches of regions of the training image comprising the locations of cells, membranes, etc., identified by the pathologist, and their corresponding labels), wherein the known status for the diagnostic, prognostic, or theragnostic feature indicates presence or absence of a predetermined biomarker (see para [0004]; “A local presence and amount of stain may indicate a presence and a concentration of the biomarkers queried in the tissue”), wherein training of the untrained machine learnable device comprises: identifying a plurality of extracted features in each digital image of the characterized set of digital images of stained tissue samples (see Fig 2A, and para [0041]  ; “The CNN may be trained with the training data that includes patches of regions of the training image comprising the locations of cells, membranes, etc., identified by the pathologist, and their corresponding labels. To enable this, a patch extraction module 114 may be executed to extract relevant patches from each image channel, as further described with reference to FIGS. 3A-C”); associating a value for each extracted feature with each spatial location to form a set of extracted feature maps of the associated 2-dimensional grid of spatial locations (see annotated Fig 2B; 221-225 above, see also Fig. 5; discloses a set of extracted feature maps), see annotated Fig. 2B S207; input extracted feature maps) to form associations therein between the set of extracted feature maps and the known status for the diagnostic, prognostic, or theragnostic feature thereby creating a trained machine learnable device (see Fig. 2A; S207, S209, para [0041]; the CNN trained using training data that includes patches of regions of the training image); and b) predicting a status for the diagnostic, prognostic, or theragnostic feature of a stained tissue sample of unknown status for the diagnostic, prognostic, or theragnostic feature (Fig 4A, para [0058]; “With reference to FIG. 4A, the method begins with an input of a test image (S401). The channels within the test image are separated (S403) or unmixed, with each channel representing or depicting a particular structure of interest, such as an immune cell or nucleus” discloses testing procedures to determine the status for diagnosis) by: obtaining a sample digital image for the stained tissue sample of unknown status, the sample digital image for the stained tissue sample of unknown status having an associated 2-dimensional grid of spatial locations (see Fig .4A, 420; annotated Fig 4C, 420) associating a value for each extracted feature from the sample digital image for the stained tissue sample of unknown status with each spatial location of the digital image to form a test set of extracted feature maps for the stained tissue sample of unknown status (Fig. 4A; S403, annotated Fig. 4C: 421-425, para [0058]; “With reference to FIG. 4A, the method begins with an input of a test image (S401). The channels within the test image are separated (S403) or unmixed, with each channel representing or depicting a particular structure of interest, such as an immune cell or nucleus” ): and3Scrial No.. LnknownAtty. Dkt. No. USCO176PUSA inputting the test set of extracted feature maps to the trained machine learnable device to obtain a predicted status for the status of the diagnostic, prognostic, or Fig.4A; S405-S409; annotated Fig. 4c: S404 and 432). However, Chefd'hotel et al. does not teach as further claimed, but 
Chukka et al. teaches wherein the predetermined biomarker comprises estrogen receptor (see para [0015]; “the biomarker image comprises signals corresponding to a presence of at least one of an estrogen receptor marker”); wherein the extracted features comprise a nuclear morphometric feature comprise a nuclear shape and /or nuclear orientation of the stained tissue samples (see also para [0072]; “the biomarker image features and H&E image features include nuclear features which are derived from the biomarker image. In some embodiments, the derivation of features from the biomarker image and/or H&E image include detecting nuclei within the image and then extracting features from the detected nuclei or from image patches surrounding the detected nuclei (see, for example, step 312 of FIG. 3C)” see also para [0087-0088]; “The derivation of metrics from nuclear features are well known in the art and any nuclear features known may be used in the context of the present disclosure… A “morphology feature” as used herein is, for example, a feature being indicative of the shape or dimensions of a nucleus”), each value being a single number, a vector, or a matrix  (see para [0085); “the various feature metrics derived from the detected nuclei of the H&E and biomarker images are supplied as vectors of metrics”) and each spatial location being defined by associated position coordinates (see para [0066]; “Each gradient may have a particular “orientation” relative to a coordinate system whose x- and y-axis are defined by two orthogonal edges of the digital image. A “gradient orientation feature” may be a data value that indicates the orientation of the gradient within said coordinate system”), wherein see para [0104]; “a feature of a digital image having been extracted from a co-occurrence matrix, which contains information about how image intensities in pixels of the digital image with a certain position in relation to each other occur together” ). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Chukka et al. in order to automatically detect tissue structure of tumor cells and regions (see para [0150-0152). 
Regarding claim 34, the rejection of claim 31 is incorporated herein.  Chukka et al in the combination further teach wherein the extracted features include colorimetric features (see para [0128]; “in some types of image analysis, cell detection and classification can be done directly on the input RGB image or some other derived images (like HSV, CIELab) from the RGB image” RGB pixel color feature is one of the colorimetric features). 
Regarding claim 35, the rejection of claim 34 is incorporated herein.  Chukka et al in the combination further teaches wherein the colorimetric features include RGB pixels that describe colors within a structured biologic element (see para [0029]; “A “blob” or “pixel blob” as used herein is a region or a spatially connected collection of pixels in a digital image that differs in properties, such as brightness or color, compared to surrounding regions” RGB channels are considered for pixels inside the blob). 
	Regarding Claim 36, the rejection of claim 31 is incorporated herein.  Chefd'hotel et al in the combination further teach wherein the untrained machine learnable device is a computer executing instructions for a neural network (see Fig. 5, para [0022]; the computer-implemented method stored on a computer-readable medium and comprising logical instructions that are executed by a processor to perform operations including training a learning module to obtain a probable location of cellular structures within one or multiple channels of an image).
Regarding claim 37, the rejection of claim 31 is incorporated herein.  Chefd'hotel et al in the combination further teach wherein the neural network is a convolutional neural network that includes a plurality of convolutional layers and a plurality of pooling layers, a global mean layer and a batch-normalization layer (see Fig 5-6B, para [0041]; “A CNN is basically a neural network with the sequence of alternating convolutional layers and sub-sampling layers, followed by the fully connected layers, which can be trained by back-propagation algorithm, as further described with respect to FIG. 5”).
Regarding claim 42, the rejection of claim 31 is incorporated herein.  Chukka et al. in the combination further teach wherein the biomarker further comprises HER2, PR, Ki67 (see para [0053]; “the biomarker image used as an input is an IHC image which comprises signals corresponding to a presence of at least one of an estrogen receptor (ER) marker, a progesterone receptor (PR) marker, a Ki-67 marker, or a HER2 marker.”), a cytokeratin marker, EGFR. KRAS, c-Met, MET. ALK, p53. Bcl-2, or c-Myc or two or more thereof. (“other tumor markers may be used”; depending on the target of the diagnosis it’s an obvious alternatives). 
Regarding claim 44, the rejection of claim 31 is incorporated herein.  Chukka et al. in the combination further teach wherein the plurality of' extracted features comprises parameters for quantifying shapes of cellular and/or sub-cellular components (see para [0088]; “it is believed that morphological features provide some vital information about the size and shape of a cell or its nucleus”)
Regarding claim 45, the rejection of claim 44 is incorporated herein.  Chukka et al. in the combination further teach wherein the extracted features comprise ellipse area, ellipse major axis length, ellipse minor angle length, or ellipse angle from horizontal, or a combination thereof (see para [0090]; “Scalar specifying the length (in pixels) of the minor/major axis of the ellipse that has the same normalized second central moments as the region”). 
Regarding claim 46, the rejection of claim 444 is incorporated herein.  Chukka et al. in the combination further teach wherein the cellular and/or sub-cellular components include individual cells, vacuoles, extra cellular space, and nucleolus (para [0137]; “In an example of a cell classification result, the classes can be background and different types of cellular structures (tumor, lymphocytes, stromal cells, connected tissue, background etc.)” discloses cellular structures i.e., cellular structures include all the components mentioned here). 
Regarding claim 48, the scope of claim 48 is fully encompassed by the scope of claim 31, accordingly, the rejection analysis of claim 31 is equally applicable here.
Regarding claim 49, the scope of claim 49 is fully encompassed by the scope of claim 31, accordingly, the rejection analysis of claim 31 is equally applicable here.
Regarding claim 50, the scope of claim 50 is fully encompassed by the scope of claim 31, accordingly, the rejection analysis of claim 31 is equally applicable here.
Regarding claim 53, the rejection of claim 31 is incorporated herein. Chukka et al in the combination further teach wherein each value is a vector or a matrix (see para [0085); “the various feature metrics derived from the detected nuclei of the H&E and biomarker images are supplied as vectors of metrics).

Claims 38 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Chefd'hotel et al. in view of Chukka et al. as applied to claims above and further in view of Donovan (WO 2010024926 A2).
Regarding claim 38, the rejection of claim 31 is incorporated herein. The combination of Chefd'hotel et al. and Chukka et al. as a whole does not teach as further claimed, however, Donovan teaches determining treatment for a subject from a subjects' predicted status for the status of the diagnostic, prognostic, or theragnostic feature and then treating the subject (see para [0068] last line; “Such a report may be used by a physician or other individual, for example, to assist in determining appropriate treatment option(s) for the patient”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Donovan in order to determine treatment once the predictive model output data indicating that the patient is likely to have predict diagnosis (see para [0068] last line).
Regarding claim 47, the rejection of claim 31 is incorporated herein.  Donovan in the combination further teaches wherein the extracted features comprise area, perimeter, circumference, fractal dimension, Zernike moments, or mitotic figure, or a combination thereof (see para [0091]; “measure various morphometric features of fractal code and/or dimension features, other features representative of structure, position, size, perimeter, shape”). 

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Chefd'hotel et al. in view of Chukka et al. as applied to claims above and further in view of Remiszewski (WO 2013052824 A1).
Regarding claim 40, the rejection of claim 31 is incorporated herein. The combination of Chefd'hotel et al. and Chukka as a whole does not specifically teach as further claimed, but        
Remiszewski teaches the method according to claim 31 wherein the stained tissue sample of unknown status is a putative cancer sample (see para [0085]; discloses different forms of potentially putative cancer sample (“e.g., lung cancer, breast cancer, kidney cancer, etc.”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Remiszewski as claimed in order to identify the unknown status from the stained tissue to identifying the type of lung cancer that may be present in the biological sample (see para [0085]; discloses different forms of potentially putative cancer sample).

Regarding claim 41, the rejection of claim 31 is incorporated herein.  Remiszewski in the combination further teaches wherein the stained tissue sample of unknown status is a putative breast or lung cancer sample (see para [0085]; discloses lung cancer, breast cancer). 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Chefd'hotel et al. in view of Chukka et al. as applied to claims above, and further in view of Nanjundam (US 20190388413 A1).
Regarding claim 43, the rejection of claim 31 is incorporated herein. The combination of Chefd'hotel et al. and Chukka as a whole does not specifically teach as further claimed, but Nanjundam teaches wherein the predetermined biomarker comprise E-cadherin and PIK3CA with the predicted status being used to differentiate between subtypes of breast cancer (see para [0113]; discloses biomarker molecules of E-cadherin and PIK3CA). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Nanjundam in order to bind with biomarker molecules of interest like polynucleotides to indicate disease such as endometriosis (see para [0113, 0117]]; discloses biomarker molecules of E-cadherin and PIK3CA). 

Claims 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Chefd'hotel et al. in view of Chukka et al. as applied to claims above and further in view of Ray et al. (US 20150376712 A1).
Regarding claim 51, the rejection of claim 31 is incorporated herein. The combination of Chefd’hotel et al. and Chukka as a whole does not specifically teach as further claimed, however Ray et al. teach wherein the untrained machine learnable device is trained to predict status of a prognostic feature in stained tissue samples (see para [0048]; “A theranostic biomarker provides information relevant to diagnosis, prognosis and treatment of cancer in a subject”).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Ray et al. in order to determine the clinical outcome (see para [0048]).
Regarding claim 52, the rejection of claim 31 is incorporated herein.  Ray et al. in the combination further teach wherein the untrained machine learnable device is trained to predict the status of a theragnostic feature in stained tissue samples (see para [0048]; “A theranostic biomarker provides information relevant to diagnosis, prognosis and treatment of cancer in a subject” the term “theranostic” is being interpreted as “theragnostic”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668